TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00330-CR



                                   Steven Gant, Appellant

                                                v.

                                 The State of Texas, Appellee



                  FROM THE COUNTY COURT OF LAMPASAS COUNTY
       NO. 16,470, HONORABLE WAYNE L. BOULTINGHOUSE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Steven Gant has informed the Court that he no longer wishes to pursue his

appeal, and he has filed a motion to withdraw his notice of appeal requesting that his appeal be

dismissed. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.2(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: July 8, 2008

Do Not Publish